DETAILED ACTION

The present application (Application No. 16/844,560), filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02 February, 2022, has been entered.


Status of Claims

Claims 1, 11, are amended. Claims 2, 10, 12, 20, are now canceled. Claims 3-4, 13-14, were previously canceled. Claims 21-24, are new. Therefore, claims 1, 5-9, 11, 15-19, 21-24, are pending and addressed below.


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 (a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5-9, 11, 15-19, 21-24, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Independent claims 1, 11, as amended, recite the limitation: provisioning, by the experience intents machine learning engine, the digital token  to an electronic wallet on the electronic device; determining, by the experience intents machine learning engine, that a transaction has been initiated, wherein the transaction comprises the digital token as a payment device for the product or service offered by the merchant, and applying, by the experience intents machine learning engine, the offer of the merchant that is associated with the intent identifier to the transaction.  
However, this limitation is not supported anywhere in the original disclosure. The instant specification teaches that the task of the ML engine “ends” when the user downloads a digital intent-based financial instrument encoded with BIN  as in fig. 8, “820” and prior to step “905” in fig. 9. Applicant may not introduce this new limitations because it constitutes impermissible new matter. That is, at the time the application was filed there was no disclosure teaching the above limitation.
The dependent claims inherit the deficiencies of the independent claims. The subject limitation should be cancelled in the next response, or if Applicant attempted to say something different that finds support in the specification, then appropriate clarification, indication of support and correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention

Claims 22-24, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claim 22, recites the limitation: “The method of claim 21, wherein the intent identifier is a bank identification number”. However it is totally unclear what needs to take place for an intent identifier to be a bank identification number, and how to go about making an intent identifier to be a bank identification number. Notwithstanding this above extremely vague and unclear scenario, it is further noted that a the bank identification number is a numbering system developed by the American National Standards Institute (ANSI) and the International Organization for Standardization (ISO) to identify institutions that issue payment cards. A bank identification number (BIN) represents the first four to six digits on a credit card. After submitting the first four to six digits of the card, the online retailer can detect which institution issued the customer’s card including: the card brand or Major Industry Identifier; the card level (such as corporate or platinum); the card type; and the issuing bank country. Without a BIN, the credit card processing system would be unable to determine the origin of the customer's funds and would be unable to complete the transaction.
Since the meaning of the numbers in a BIN represent a predefined and universally accepted format and standard, then “an intent identifier” cannot arbitrarily be a BIN, and therefore it is not clear what applicant is attempting to encompass with said recitation, not to mention that it is totally unclear how “an intent identifier” can be a BIN. The term is indefinite because the specification does not clearly redefine the term “BIN”.
The dependent claims inherit the deficiencies of the parent claims. Appropriate clarification and correction is required.

Claim Interpretation
In light of the fact that a BIN represents a predefined and universally accepted format and standard, then for the purpose of examining this claim, and in an effort to assign sense to this limitation, a teaching of an intent-based credit card is taken to meet this limitation, since such unique intent-based credit card will necessarily include a BIN and will be associated with an intent. This interpretation is aligned with broader language “digital intent-based financial instrument encoded with BIN” in numeral “905” in figure 9.

Claim 22, recites the limitation: “a bank identification number”. However it is noted, where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). 
The term “bank identification number” (BIN) in claims 22--24 is used by the claim(s) to mean something other than a BIN as it is known in the art, while the accepted meaning is “a series of 4 to 6 numbers according to a standard (American National Standards Institute (ANSI) and the International Organization for Standardization (ISO) to identify institutions that issue payment cards)”. 
The specification (¶91) discloses: “For example, BIN 1 may be associated with $5 off any purchase, BIN 2 may give 50% off a car rental, etc”. However aa explained, a BIN is a series of 4 to 6 numbers according to a standard, therefore it is not clear what a “BIN 1” or a “BIN 2” are supposed to be. Applicants appear to call a “BIN” something other than a BIN as it is known in the art, while some language appears to still refer to a BIN in a payment instrument.
The term is indefinite because the specification does not clearly redefine the term.


Claim Rejections - 35 USC § 101
 
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 5-9, 11, 15-19, 21-24, are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1: In the instant case, claims 1, 5-9, 11, 21-24, are directed to a method, and claims 11, 15-19, are directed to a system, therefore the claims are directed to statutory categories of invention.
Step 2A- Prong 1: The independent claims comprise steps of: obtaining first information that relates to a proposed experience that is based on an expressed intention of the user; determining an express intent; identifying a user transaction benefit; communicating the user transaction benefit; generating a transaction instrument configured with the user transaction benefit, wherein the transaction instrument includes a digital token, and wherein the digital token is associated with an intent-based credit account; associating an intent identifier with the intent-based credit account; provisioning the transaction instrument to an electronic wallet on the electronic device; automatically applying the user transaction benefit to a transaction associated with the potential experience; determining that a transaction has been initiated using the digital token; and applying the offer of the merchant that is associated with the intent identifier to the transaction.
The independent claims are directed to a method and system for executing the method, for providing an incentive (an instrument) to a user known to be interested in performing a transaction or engaging in an event. The system is configured to facilitate a performance of the at least one transaction (a coupon or discount is provided to the user during or for the transaction), which further reinforces the likely engagement of the user.. Accordingly, the claimed steps represent a method of organizing commercial interactions comprising advertising, marketing and sales activities, which falls within the “Certain Methods of Organizing Human Activity” abstract idea grouping, wherein all the claim steps can be seen as being part of the abstract idea of providing incentives.
The method uses machine learning (ML) to identify the user intent. This ML feature is simply a program applied to a general purpose computer  without. The steps of predicting intent using a model is mental, and the claimed “experience intents machine learning engine” is merely used to automate the above mental human learning process of determining intent. In the claimed invention, conventional, generic computers are programmed with one or more machine learning algorithms. The technology of these computers, including the programming technology, is not improved in any way with this machine learning functionality, The computers are still used to do what they always do, execute programming instruction and provide an output. A mere programmed computer to perform generic computer functions does not automatically overcome an eligibility.
In addition it is noted, the above claimed steps are merely data manipulation steps of collecting/tracking user data (transmitting, receiving), analyzing data, making determinations, and displaying data.
Step 2A- Prong 2: Additional elements include: an experience intents machine learning engine, a processor; a memory; and a communication interface coupled to each of the processor and the memory These additional elements are recited at a high level of generality and the steps that they execute represent conventional functions which can be performed by a generic computer without any novel programming or improvement in the operation of the computer itself. These additional elements are merely invoked as tools to perform an abstract idea (mere instructions to apply the exception) as discussed in MPEP 2106.05(f). The mere nominal recitation of generic computer components does not take the claim limitations out of the mental processes grouping. 
As indicated, the steps of predicting intent using a model is mental, and the claimed experience intents machine learning engine is merely used to automate the above mental human learning process of determining intent.
The internet/network and logical address features of the invention only represent a particular technological environment, merely a particular technical field of use to which the judicial exception is linked to, and this technological environment is used to merely transmit and receive data. Accordingly, the additional elements when the claim elements are viewed as a whole do not integrate the abstract idea into a practical application.
As amended , and in addition to providing an incentive (a token) the system creates or issues a credit card that specifically provides a benefit associated with a known user intent, therefore the unique PAN of each such card will include a BIN and will be associated with a user intent. However, it is noted, there is no technology improvement of any kind. It is merely a business solution executing data manipulation to issue a card which while specific to a card definition, the card is issued in the same conventional way as other cards, using general purpose computers and based on card specifications (based on rules), and this data manipulation does not integrate the abstract idea into eligible subject matter.
Step 2B: At this point, either under the “Certain Methods of Organizing Human Activity” grouping scenario where all the claim steps can be seen as being part of the abstract ideas, or under the “Mental Processes” grouping scenario, the analysis is terminated because the same analysis with respect to Step 2A Prong Two applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Learning what the user wants or intends to do, so that an incentive or some marketing decision can be applied, is a marketing activity as it has been always known to be.

The dependent claims have been considered. Further additional limitations recited in the dependent claims include: different types of instrument; 
Claims 5-7, 15-17, further recite: enriching the first information with additional information. Claims 9, 19, further recite different types of “experience”. 
Claims 3, 13, further recite: dynamically connecting the instrument to an account that is associated with the user, such that when the user uses the instrument for conducting a transaction, the at least one proposed user benefit is automatically applied. Claims 4, 14, further recite: preloading, by the at least one processor, the instrument with the second information. Claims 8, 18, further recite: transmitting at least one from among a text message and an email message to a mobile device associated with the user
While these claimed steps may be are associated with additional elements associated with a computer and/or with the internet, the steps of dynamically connecting and automatically applying; and/or preloading and/or transmitting a text message and an email message to a mobile device associated with the user, are further steps of applying the exception as discussed in MPEP 2106.05(f). Further the internet/network only represents a particular technological environment, merely a particular technical field of use to which the judicial exception is linked to.
When considered as a whole, the same analysis with respect to Step 2A Prong Two and step 2B, apply to these additional elements. They cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The dependent claims have been considered.
 

 Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-6, 8-9, 11, 15-16, 18-19, 21-24, are rejected under 35 U.S.C. 103 as being unpatentable over Keiser et al. (US 2012/0246033) (hereinafter “Keiser6033”), in view of Poddar et al. (US 2018/0276571) (hereinafter “Poddar6571”), further in view of Wildberger et al. (US 2018/0047065) (hereinafter “Wildberger7065”), and further in view of Ma (US 2019/0228105) (hereinafter “Ma8105”).

Regarding claims 1, 11, Keiser6033 discloses: 
(obtaining, from a user information that relates to a plurality of potential intents for potential experiences). The method and system provides a platform in which individuals and businesses (generally termed a "buyer") can state their intention (generally termed "purchase intent") (intents for potential  experiences) to purchase a good and/or a service (actual or virtual). (see at least Keiser6033, fig. 1, ¶18, 23).

(determining, an express intent for one of the potential experiences).
(identifying, a user transaction benefit related to the potential experience, wherein the user transaction benefit comprises an offer of a merchant and wherein the offer of the merchant is associated with a product or service offered by the merchant). In exchange for providing this information, the deliberating buyer can find discounts, deals, promotions, coupons, incentives, rebates, and more (generally termed "offers") (a user transaction benefit related to the potential experience) relating to this purchase intent and the transaction can occur immediately. (see at least Keiser6033, fig. 1, ¶18). Moreover, the platform tracks all of the buyers purchase intents, offers (accepted, rejected, offered but unaccepted, etc.), and transactional activity to determine a purchasing score. which allows merchants to evaluate the seriousness of a buyer's purchase intent (see at least Keiser6033, fig. 1, ¶22). Therefore intent information is analyzed by merchants  and used to calculate a score and based on this score a plurality of possible transaction-related benefits are determined.
(wherein the user transaction benefit comprises an offer of a merchant and wherein the offer of the merchant is associated with a product or service offered by the merchant). Product or service offered by the offer source (see at least Keiser6033, ¶48, 58).
(communicating, to an electronic device associated with the, the user transaction benefit). Seller B is willing to provide a $225 coupon for the purchase of a washer and an additional $200 discount for the purchase of a dryer. After reviewing all of the offers on the platform, along with the terms of each, buyer arrives at a decision and tentatively accepts Seller B's offer. (see at least Keiser6033, fig. 1, ¶24). It follows therefore that a notification or provision of these offers based on user intent is implicit in this step consisting of the user “reviewing all the offers”. 

(generating, a transaction instrument, wherein the transaction instrument includes a digital token, and wherein the digital token is associated with an intent-based credit account).
(provisioning, the digital token).
(determining, by the experience intents machine learning engine, that a transaction has been initiated, wherein the transaction comprises the digital token as a payment device for the product or service offered by the merchant).
Coupon (a digital token) for the purchase of a washer (see at least Keiser6033, ¶24, 18), wherein the purchase transaction is facilitated by the coupon (an instrument). 
Based on the user intent, merchants communicate to the user one or more offers over the network (over the platform) representative of digital instruments (a digital token) (see at least Keiser6033, fig. 1, ¶24, 47-48). A purchase using the digital instrument can be made online or offline (see at least Keiser6033, fig. 1, ¶24). Buyer's completion of the transaction with Seller B at the store over the weekend results in the buyer spending $500 for the washer and an additional $500 for a new dryer. (see at least Keiser6033, fig. 1, ¶24).
System comprising computing devices, processors, servers, memory, computer readable media, interfaces and software instructions stored in memory that enable the system to execute the steps of the method over network communications and to enable interaction between participants and the system (see at least Keiser6033, fig. 1-2, 6, ¶27-43, 63-66). (processor) (memory) (computer readable media).

Keiser6033 does not explicitly disclose: 
(an experience intents machine learning engine)
(obtaining, by an experience intents machine learning engine and from a user, information that relates to a plurality of potential intents for potential  experiences).
(determining, by the experience intents machine learning engine, an express intent for one of the potential experiences).
(identifying, by the experience intents machine learning engine). 
(provisioning, by the experience intents machine learning engine).
However, Poddar6571 discloses:
Based on the received information, the online system 100 can use one or more machine learning models to predict a user's intention to take a trip and to predict other actions associated with the trip that may be performed by the user. The online system 100 may use the machine learning models to select travel-related content items and provide the content items for display on the client device 110 of a user before, during, or after the trip (see at least Poddar6571, ¶24). 
The machine learning model (an experience intents machine learning engine) determines that Sheryl is likely to upgrade from the standard suite to a deluxe suite for her upcoming stay at SF hotels (indicative of a purchase intent and/or “an experience intents”) (an express intent for one of the potential experiences), so the machine learning model selects content item 460, which includes a message indicating that Sheryl can upgrade on the current day to a deluxe suite and take advantage of a 50% discount (an incentive) (see at least Poddar6571, ¶82).
Per above, Keiser6033 teaches a “base” method (device, method or product) for determining/inferring a user intent (e.g. a purchase intent) and for providing an incentive based on that determination; and Poddar6571 teaches a “comparable” method for determining/inferring a user intent (e.g. a purchase intent) and for providing an incentive based on that determination; which offers the improvement of further implementing functionality for inferring/predicting the user intent using a machine learning (ML) model. It would have been obvious to one of ordinary skill in the art at the time of the invention to expand Keiser6033; in view of Poddar6571; to include implementing functionality for inferring/predicting the user intent using a ML. One of ordinary skill in the art at the time of the invention would have been motivated to expand the method/system of Keiser6033 in this way, since doing so is applying a known technique (implementing functionality for inferring/predicting the user intent using a ML) to improve a similar method (determining/inferring a user intent (e.g. a purchase intent) and for providing an incentive based on that determination) in the same way, wherein this improved ML functionality is a predictable result within the capabilities of one of ordinary skill in the art.

Keiser6033 does not explicitly disclose: (provisioning, … the digital token to an electronic wallet on the electronic device). 
However Wildberger7065 discloses: User intent to purchase (see at least Wildberger7065, ¶54, “The system may computationally determine from information associated with the client's purchase history that the client typically makes a predictable purchase every day between 8:30 and 9:00 AM from one of a handful of coffee shops. In some embodiments, a prediction engine is provided that is configured to process the digital profile to identify relationships (e.g., patterns, trends) between the data representations.”).
Provide a coupon based on the purchase intent to be used in the purchase (see at least Wildberger7065, ¶58, 55, “The system might further be configured to provide a coupon for the use of such a service.”)
Coupon pushed to a wallet (see at least Wildberger7065, ¶56, “The system may share that information with those or other coffee shops in the area, who may choose to act on that information to provide the client with a coupon or targeting advertising at or just before those times to go to a previously visited or new coffee shop. The coupon/ad may be pushed to the client's mobile or wearable device in an email, text message, or through a companion application, such as a mobile wallet. In the case of a coupon, the coupon could, for example, be provided as a quick response (QR) code or may be registered with the mobile wallet and automatically redeemed when the client makes a qualifying purchase using the mobile wallet.”).
Per above, Keiser6033 teaches a “base” method (device, method or product) for determining/inferring a user intent (e.g. a purchase intent) and for providing an incentive based on that determination; and Wildberger7065 teaches a “comparable” method for determining/inferring a user intent (e.g. a purchase intent) and for providing an incentive based on that determination; which offers the improvement of further implementing functionality for pushing a coupon  incentive (i.e., a coupon) to a user’s wallet to be applied to the current purchase transaction. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to expand Keiser6033; in view of Wildberger7065; to include implementing functionality for pushing a coupon  incentive (i.e., a coupon) to a user’s wallet to be applied to the current purchase transaction. One of ordinary skill in the art at the time of the invention would have been motivated to expand the method/system of Keiser6033 in this way, since doing so is applying a known technique (implementing functionality for pushing a coupon  incentive (i.e., a coupon) to a user’s wallet to be applied to the current purchase transaction) to improve a similar method (determining/inferring a user intent (e.g. a purchase intent) and for providing an incentive based on that determination) in the same way, wherein this improved functionality is a predictable result within the capabilities of one of ordinary skill in the art.

Keiser6033 does not disclose: (provisioning, by the experience intents machine learning engine, the digital token to an electronic wallet on the electronic device). 
Further, per above, Keiser6033 teaches the “old” elements of: determining/inferring a user intent (e.g. a purchase intent) and of providing an incentive based on that determination  (and so do Poddar6571 and Wildberger7065 teach these limitation). Poddar6571 further teaches the “old” elements of: for inferring/predicting the user intent using a ML, and Wildberger7065 further teaches the “old” elements of: pushing a coupon  incentive (i.e., a coupon) to a user’s wallet to be applied to the current purchase transaction. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention; to expand Keiser6033 with Poddar6571 and Wildberger7065; to include: provisioning, by the experience intents machine learning engine, the digital token  (transaction instrument) to an electronic wallet on the electronic device.  One of ordinary skill in the art at the time of the invention would have been motivated to expand the system of Keiser6033 in this way since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately. Since the functionalities of these means for providing incentives in Keiser6033, Poddar6571 and Wildberger7065 do not interfere with each other, a person of ordinary skill in the art would have recognized that the results of the combination would be predictable. One of ordinary skill in the art at the time of the invention would have further been motivated to make this expansion, since the feature of using a machine learning (ML) model makes the prediction more accurate, and the wallet element makes the subsequent token redemption more convenient and facilitates the purchase transaction.  

Keiser6033 does not disclose: 
(associating, by the experience intents machine learning engine, an intent identifier with the intent-based credit account, wherein the intent identifier identifies the offer of the merchant).
(applying, by the experience intents machine learning engine, the offer of the merchant that is associated with the intent identifier to the transaction).
However Ma8105 discloses:
The online system 130 may determine that, since the user has already accessed the homepage and the credit cards page during the example session, a likely next intent of the user is to sign up for a credit card that will reward family purchases, such as cash back for purchases of groceries and school supplies, or family cruise vacation points. The online system 130 may adjust the content of interface elements 220 based on one or more of the predicted user intents and based on stored user attributes. (see at least Ma8105, fig. 2A, ¶35).
To extend the example, the online system 130 may further predict one or more next intents of the user. Graphical interface elements 220 may be presented based on these predicted future intents. For example, the online system 130 may predict (as two top ranked predictions of future user intents) that after signing up for a credit card, the user is likely to want to view mortgage information, as presented in interface element 220D, and that the user may to want to start a 529 plan to start a college fund, as presented to the user in interface element 220E. (see at least Ma8105, fig. 2A, ¶36).
Therefore Ma8105 teaches: Merchant offers (e.g., school supplies, a mortgage, etc) (intent identifier identifies the offer of the merchant as claimed), and an intent-based credit card (intent-based credit account) based on a predicted user intent, said card offering incentives (rewards and discounts) for items that are specifically associated with a known user’s intent. 
Ma8105 further discloses: (experience intents machine learning engine). (see at least Ma8105, fig. 1, ¶19, 26).
Per above, the combined system of Keiser6033 and Poddar6571 teaches a “base” method (device, method or product) for determining/inferring user intent using machine learning, and for providing an incentive based on that determination; and Ma8105 teaches a “comparable” method for determining/inferring user intent using ML and for providing an incentive based on that determination, which offers the improvement of associating an intent identifier identifying an offer of the merchant with the intent-based credit account.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to expand the combined system of Keiser6033 and Poddar6571; further in view of Ma8105 to teach the above claimed limitations.  One of ordinary skill in the art at the time of the invention would have been motivated to expand the combined system of Keiser6033 and Poddar6571 in this way, since doing so is applying a known technique (associating an intent identifier identifying an offer of the merchant with the intent-based credit account) to improve a similar method (determining/inferring a user intent (e.g. a purchase intent) and for providing an incentive based on that determination) in the same way, wherein this improved functionality is a predictable result within the capabilities of one of ordinary skill in the art. One of ordinary skill in the art at the time of the invention would have further been motivated to make this expansion, since this custom issued credit card will have a better likelihood of being used and the intent associated benefits incentives of this card will have a better chance of being redeemed by the card holder.

Regarding claims 5, 15, Keiser6033 in view of Poddar6571, Wildberger7065 and Ma8105 discloses: All the limitations of the corresponding parent claims (claim 1; and claim 11; respectively) as per the above rejection statements.
Keiser6033 discloses: (enriching the first information comprises using historical transaction information that relates to prior transactions that have been executed by the user). Enriching based on buyers history of past purchases (see at least Keiser6033, fig. 5, ¶51, 43). 

Regarding claims 6, 16, Keiser6033 in view of Poddar6571, Wildberger7065 and Ma8105 discloses: All the limitations of the corresponding parent claims (claim 1; and claim 11; respectively) as per the above rejection statements.
Keiser6033 does not explicitly disclose: 
(enriching the information with historical search engine information that relates to prior Internet searches that have been executed by the user). 
However Wildberger7065 discloses: The client data includes in part: client purchase history and future expected behavior (e.g., payments) (see at least Wildberger7065, ¶28, 47, 52).
Per above, Keiser6033 teaches a “base” method for determining/inferring a user intent (e.g. a purchase intent) and for providing an incentive based on that determination; and Wildberger7065 teaches a “comparable” method determining/inferring a user intent (e.g. a purchase intent) and for providing an incentive based on that determination, which offers the improvement of using data based on purchase history of a user. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to expand Keiser6033; in view of Wildberger7065; to include historic user data. One of ordinary skill in the art at the time of the invention would have been motivated to expand in this way, since doing so is applying a known technique (include historic user data) to improve a similar method (method for providing digital coupons and other discount benefits to a user based on user data such as user intent) in the same way. Further, one of ordinary skill in the art at the time of the invention would have been motivated to expand in this way, since this expansion enhances the relevance and the granularity of the digital coupon offer (the digital token).

Regarding claims 8, 18, Keiser6033 in view of Poddar6571, Wildberger7065 and Ma8105 discloses: All the limitations of the corresponding parent claims (claim 1; and claim 11; respectively) as per the above rejection statements.
Keiser6033 further discloses: (wherein the providing the second information includes transmitting at least one from among a text message and an email message to a mobile device associated with the user). As explained in the rejection of the parent claims, Keiser6033 teaches: Providing digital coupons and other discount benefits to a user over the network, such as via email (see at least Keiser6033, ¶47).

Regarding claims 9, 19, Keiser6033 in view of Poddar6571, Wildberger7065 and Ma8105 discloses: All the limitations of the corresponding parent claims (claim 1; and claim 11; respectively) as per the above rejection statements.
Keiser6033 further discloses: (wherein the proposed experience relates to at least one from among traveling to a destination, attending an event, and purchasing consumer). As explained in the rejection of the parent claims, Keiser6033 teaches: purchase intent (see at least Keiser6033, fig. 1, ¶18, 23).

Regarding claims 21, Keiser6033 in view of Poddar6571, Wildberger7065 and Ma8105 discloses: All the limitations of the corresponding parent claims (claim 1) as per the above rejection statements.
As explained in the rejection of claim 1, the combined system of Keiser6033 in view of Poddar6571, Wildberger7065 and Ma8105 teaches the limitation:  (wherein the intent identifier is generated by the experience intents machine learning engine). 

Regarding claims 22-23, Keiser6033 in view of Poddar6571, Wildberger7065 and Ma8105 discloses: All the limitations of the corresponding parent claims (claims 1 and 21;) as per the above rejection statements.
Regarding the limitation: (wherein the intent identifier is a bank identification number), and in view of the claim interpretation provided in the above 35 U.S.C. 112(b) rejection, Ma8105 discloses: Unique intent-based credit cards (intent-based credit account) based on a predicted user intent, said card offering incentives (rewards and discounts) for items that are specifically associated with a known user’s intent (see at least Ma8105, fig. 2A-2B, ¶35-37).
Further, Official Notice is taken that at the effective filing date of the claimed invention, it was old and well known in the art that all payment cards, including credit cards, come with a BIN number represented by the first 4 to 6 digits of the PAN on the face of the card.
It then follows that 

Regarding the limitation: (wherein the intent identifier is one of a range of intent identifiers), Ma8105 (and the already formulated combination of Keiser6033 in view of Poddar6571, Wildberger7065 and Ma8105) in particular discloses: Plurality of possible different intent-based credit cards (see at least Ma8105, fig. 2A, “220A’, “220B”) having uniquely distinct PANs (range of intent identifiers).

Regarding claims 24, Keiser6033 in view of Poddar6571, Wildberger7065 and Ma8105 discloses: All the limitations of the corresponding parent claims (claims 1 and 21-23) as per the above rejection statements, including range of intent identifiers.
Keiser6033 does not disclose: (wherein each of the intent identifiers in the range of intent identifiers is associated with a user-intent category).
However Ma8105 discloses: Unique intent-based credit cards associated with a school supplies category (see at least Ma8105, fig. 2A, “220A”), or travel category (cruise travel) (see at least Ma8105, fig. 2A, “220B”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to further expand the combined system of Keiser6033 in view of Poddar6571, Wildberger7065 and Ma8105 as formulated in the rejection of the parent claims, to include intent-based credit cards associated with a user-intent category.  One of ordinary skill in the art at the time of the invention would have been motivated to expand in this way, since an intent category facilitates matching and selecting a credit card that matches a user intent.


Claims 7, 17, are rejected under 35 U.S.C. 103 as being unpatentable over Keiser et al. (US 2012/0246033) (hereinafter “Keiser6033”), in view of Poddar et al. (US 2018/0276571) (hereinafter “Poddar6571”), further in view of Wildberger et al. (US 2018/0047065) (hereinafter “Wildberger7065”), and further in view of Williams et al. (US 2013/0144708) (hereinafter “Williams4708”).

Regarding claims 7, 17, Keiser6033 in view of Poddar6571, Wildberger7065 and Ma8105 discloses: All the limitations of the corresponding parent claims (claim 1; and claim 11; respectively) as per the above rejection statements.
Keiser6033 does not explicitly disclose: 
(enriching the information with social media information that relates to prior postings that have been executed by the user). 
However, Williams4708  discloses: Intent can also be inferred from other any other user 220 actions that do not relate to text entry, such as, for example, user selection of specific websites or directory entries (see at least Williams4708, ¶27). 
In an embodiment, data relating to users activities on their mobile devices is additionally or alternatively derived by the processes running on the server. In an embodiment, the processes running on the server supplement the data relating to user activities with user profile data or any other data relating to users hosted on user mobile devices, hosted by a mobile advertising service provider server or hosted by a third-party website such as, for example, a social networking website. (see at least Williams4708, ¶50).
It would have been obvious to one of ordinary skill in the art at the time of the invention to expand Keiser6033; in view of Williams4708; to include user data such as social media information that relates to prior postings that have been executed by the user. 
One of ordinary skill in the art at the time of the invention would have been motivated to expand in this way, since doing so is applying a known technique (user data such as social media information that relates to prior postings that have been executed by the user) to improve a similar method (method for providing digital coupons and other discount benefits to a user based on user data such as user intent) in the same way. Further, one of ordinary skill in the art at the time of the invention would have been motivated to expand in this way, since this expansion enhances the relevance and the granularity of the digital coupon offer (the digital token).


Response to Arguments

Applicant's arguments filed 02/02/2022 have been fully considered but they are not persuasive.

35 U.S.C. 101 
Applicant argues:
The independent claims are directed to a method and corresponding system that allows a consumer intent to be leveraged by both a merchant and a payment product issuer in order to provide and seamlessly apply relevant offers to the consumer at the point of the transaction.
While a result of the claimed system and method is related to marketing activity, the claims recite a technical process, including particular features and steps, for greatly reducing friction in redeeming merchant offers. That is, the claims recite technology that transforms an identified user intent into a digital intent identifier representative of the intent, and provides for the seamless application of the digital intent identifier to an electronic transaction/payment process. 
Applicant submits that the claimed transformation of an identified intent of a user into a digital intent identifier, and the claimed technical application of the digital intent identifier to seamlessly apply a merchant offer related to the intent to an electronic transaction initiated by the user, constitutes an improvement in the financial technology (Fintech) field of payment processing, as described in §2106.05(a) of the MPEP. 
In response:
Applicant's arguments are not persuasive.
 As amended , and in addition to providing an incentive (a token) the system creates or issues a credit card that specifically provides a benefit associated with a known user intent, therefore the unique PAN of each such card will include a BIN and will be associated with a user intent.
However, it is noted, there is no technology improvement of any kind. It is merely a business solution executing data manipulation to issue a card which while specific to a card definition, the card is issued in the same conventional way as other cards, using general purpose computers and based on card specifications (based on rules), and this data manipulation does not integrate the abstract idea into eligible subject matter.

35 U.S.C. 102/103
Applicant's arguments are considered moot in view of the new grounds of rejection above. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mario C. Iosif whose telephone number is (571)270-7785.  The examiner can normally be reached on Tue-Thu, 9:00am-4:00pm M-F 8:30-5:30 teleworking.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mario C. Iosif/Primary Examiner, Art Unit 3681